Citation Nr: 1703233	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  14-30 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to compensation for a bilateral shoulder condition. 

2.  Entitlement to recognition of M.J.I. as the "helpless child" of the Veteran on the basis of permanent incapacity for self-support prior to attaining age 18.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Christopher M. Collins


INTRODUCTION

The Veteran served on active duty from April 1969 to September 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) sitting in Washington, D.C. in September 2016.  A transcript of the hearing has been associated with the electronic claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a bilateral shoulder condition addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's son M.J.I. was born in July 1989; his 18th birthday was in July 2007. 

2.  M.J.I. has not been shown to have been permanently incapable of self-support by reason of a mental or physical condition prior to attaining the age of 18. 



CONCLUSION OF LAW

The criteria for entitlement to VA benefits as a helpless child of the Veteran have not been met. 38 U.S.C.A. § 101 (4)(A) (West 2002); 38 C.F.R. § 3.356 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In November 2012, the RO sent the Veteran a letter, prior to adjudication of his helpless child claim, providing notice, which satisfied the requirements of the VCAA. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining that evidence which is necessary to substantiate his claim.  The Board has obtained records from the Social Security Administration (SSA) pertaining to M.J.I.  The Veteran has not identified any other outstanding evidence. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in September 2016, the undersigned VLJ indicated that the hearing would focus on the issues of service connection for bilateral shoulder condition and the helpless child claim.  The undersigned discussed what the Veteran needed to show in order to substantiate his help less child claim, namely, relevant evidence demonstrating that M.J.I. became permanently incapable of self-support prior to his 18th birthday by virtue of a mental or physical condition.  The Veteran was assisted at the hearing by a representative from Veterans of Foreign Wars.  The representative and the undersigned asked questions regarding M.J.I.'s condition prior to his 18th birthday.  There was no pertinent evidence identified by the Veteran or his representative that might have been overlooked or may have substantiated the claim.  Neither the Veteran nor his representative has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

There is no indication that a VA medical examination or opinion is needed as the evidence of record established that M.J.I.'s physical disability did not affect his ability to support himself prior to his 18th birthday. 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required. See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Factual Background and Analysis

The Veteran contends that his son, M.J.I., is entitled to recognition as the "helpless child" of the Veteran on the basis of permanent incapacity for self-support prior to attaining age 18.  He contends that M.J.I. has been disabled since childhood due to an anxiety syndrome, to include features of panic attacks and agoraphobia, which had rendered him permanently incapable of self-support prior to turning age 18. 

For purposes of determining eligibility as a claimant, a child must be unmarried and either must be under the age of 18, have become permanently incapable of self-support before the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101 (4)(A)(ii); 38 C.F.R. §§ 3.57 (a)(1), 3.356. 

To establish entitlement to the benefit sought on the basis of being a helpless child, various factors under 38 C.F.R. § 3.356 are for consideration.  See 38 C.F.R. 
§ 3.356.  The principal factors for consideration are: 

(1) The fact that a claimant is earning his or her own support is prima facie evidence that he or she is not incapable of self-support. Incapacity for self-support will not be considered to exist when the child by his or her own efforts is provided with sufficient income for his or her reasonable support. 

(2) A child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of 18 years, may be so held at a later date even though there may have been a short intervening period or periods when his or her condition was such that he or she was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors. Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self-support otherwise established. 

(3) It should be borne in mind that employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like. In those cases where the extent and nature of disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration. In such cases there should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support. Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends. 

(4) The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services. 
The Court has held that, in "helpless child" cases, the focus must be on the claimant's condition at the time of his 18th birthday.  See Dobson, 4 Vet. App. at 445.  In other words, for purposes of initially establishing helpless child status, the claimant's condition subsequent to his 18th birthday is not for consideration.  If a finding is made that a claimant was permanently incapable of self-support as of his 18th birthday, however, then evidence of the claimant's subsequent condition becomes relevant for the second step of the analysis, that is, whether there is improvement sufficient to render the claimant capable of self-support.  Id.  If the claimant is shown to be capable of self-support at age 18, VA is required to proceed no further.  Id. 

A disability determination report from the Pennsylvania Bureau of Disability Determination dated in January 2008 shows that M.J.I. was born in July 1989 and reached age 18 in July 2007.  The report lists the following claimed disabilities: anxiety, panic attacks, depression social phobia and migraines.  After reviewing the available evidence, the examiner found that M.J.I.'s initial social phobia and anxiety began to manifest in December 2005.  The examiner diagnosed M.J.I. with panic/anxiety disorder with agoraphobia, social phobia, and obsessive compulsive disorder (OCD).  The examiner further added that M.J.I. was successful in home-schooling and cyber-schooling experiences and that it could be expected that he would be successful if he were able to obtain employment that he could do strictly from home.  With that being said, the examiner did acknowledge that M.J.I. would not be able to leave the home for employment. 

The January 2008 disability determination report also includes a "Psychological Source Statement of Ability to do Work-related Activities."  According to the examiner, M.J.I.'s psychological condition would not impair his ability to understand, remember and carry out instructions at home, but would have a marked impact in these areas in a work environment.  In support thereof, the examiner stated that panic attacks and agoraphobia prevented him from carrying out instructions and making work-related decisions in a work environment.  In addition, the examiner noted that M.J.I.'s impairment would have a marked impact on his ability to respond appropriately to supervision, co-workers, and work pressures due to his social phobia.  The examiner concluded the report by noting that M.J.I. could manage benefits in his own best interest. 

In an August 2007 letter, a Dr. T.E. stated that M.J.I. suffered from agoraphobia and due to the medication he was on, either his father or his brother needed to be with him at all times.  The Veteran wrote on this letter that M.J.I. lives with him full time. 

Doctor's notes dated in February 2006 and in June 2007 from Dr. T.E. show that he had been treating M.J.I. during this time for anxiety syndrome, panic attacks, and agoraphobia.  Dr. T.E. opined in a February 2006 that due to M.J.I.'s medical problems he was unable to attend school in person and would have to attend school at home via home schooling. 

During the September 2016 hearing, the Veteran stated that at the time of his 18th birthday his son was diagnosed with agoraphobia as well as anxiety and panic attacks.  According to the Veteran his son was enrolled in a cyber school program and received a diploma. 

The Board finds that the preponderance of the evidence is against the claim of entitlement to recognition of M.J.I. as the "helpless" child of the Veteran on the basis of permanent incapacity for self-support prior to attaining age 18.  The Board acknowledges that when he attained the age of 18 M.J.I. was still enrolled in school and was not employed.  Furthermore, on the January 2008 disability determination report the examiner opined that M.J.I.'s impairment would significantly impact his ability to function in a work environment.  Having said that, the Board also notes that in the same January 2008 disability determination report the examiner found that M.J.I.'s impairments also would not prevent him from doing work exclusively from home.  

The Veteran has not submitted any additional evidence in support of his claim.  His assertions regarding the need for him to take care of his son on a continual basis are competent evidence that M.J.I. may have been permanently incapacitated for self-support prior to attaining age 18.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the fact remains that the available evidence demonstrates that M.J.I. was still considered capable of self-support prior to attaining age 18.  Accordingly, the Board finds that M.J.I. is not entitled to recognition as the "helpless" child of the Veteran on the basis of permanent incapacity for self-support prior to attaining age 18.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to recognition of M.J.I. as the "helpless child" of the Veteran on the basis of permanent incapacity for self-support prior to attaining age 18 is denied.


REMAND

Unfortunately, before the Board can adjudicate the issue of entitlement to service connection for a bilateral shoulder condition, the Board must remand the claim for additional development.  Specifically, it is necessary for the RO to provide the Veteran's claims file to a VA examiner for the purpose of issuing an opinion regarding the etiology of the bilateral shoulder condition. 

The Veteran was first scheduled for a VA examination to evaluate his bilateral shoulder condition in August 2013.  He reported bilateral shoulder pain for several years, with bilateral torn rotator cuff surgery in 2003.  Since then he reported that he experienced more severe pain in the left shoulder with intermittent pain in the right shoulder.  The examiner found that the bilateral shoulder condition, diagnosed as a torn rotator cuff, constituted a permanently disabling condition, on the grounds that the Veteran had decreased range of motion of both the right and left shoulder.  The examiner noted that the Veteran could not lift anything with the left hand and could only lift about 20 pounds with the right hand.  The examiner concluded by stating that the Veteran could complete his activities of daily living but that he could only do so with his right upper extremity. 

The Veteran was afforded another VA examination to evaluate his bilateral shoulder condition in July 2016.  The examiner noted that the Veteran had pain in both shoulders since about 2000, with no history of injuries while on active duty.  The Veteran reported that he did not have any specific shoulder injury but that his shoulder just became more and more painful over time.  The examiner found that the Veteran experienced significant loss of range of motion in both shoulders which impacted his activities of daily living. 

Neither the August 2013 nor the July 2016 VA examiners issued an opinion as to the etiology of the bilateral shoulder condition.  The Board cannot adjudicate the issue of entitlement to service connection for a bilateral shoulder condition without an opinion by a qualified medical examiner as to the probability that the Veteran's bilateral shoulder condition is related to service.  This issue must therefore be remanded in order to elicit an opinion as to the etiology of the bilateral shoulder condition. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran's claims file to the VA examiner who administered the July 2016 VA examination, or, if he or she is not available, to another qualified VA examiner, for the purpose of providing an opinion as to the nature and etiology of the Veteran's bilateral shoulder disability.  The electronic claims file must be provided to and reviewed by the examiner in conjunction with the examination.  All necessary diagnostic testing and evaluation should be performed, and all findings set forth in detail.  

The examiner should render an opinion, consistent with the record and sound medical judgment as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's bilateral shoulder condition is related to the Veteran's military service.  In providing this opinion, the examiner should consider, and discuss as necessary, the May 2014 shoulder examination from Wellspan Health in which the examiner reported that the Veteran injured his shoulder while in service in 1969. 

The examiner must provide any and all opinions as to etiology in the form of a probability, and must provide a complete rationale for any opinion expressed.  

2.  After completing the above action, the AOJ must readjudicate the issue on appeal.  If any benefit remains denied, the RO must provide the Veteran and his representative with a supplemental statement of the case, and provide an opportunity to respond, before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


